Citation Nr: 0535117	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  He was in Vietnam from August 1970 to July 1971, and 
performed duties as a heavy vehicle driver.    

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2002 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further action 
is required on your part.


REMAND

The veteran contends that because he has been diagnosed with PTSD 
and has established service stressors for this condition, he is 
entitled to service connection for PTSD.   Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the case must be remanded 
for further development of the evidence.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), 
which applies to all pending claims for VA benefits, provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA and provides for VA 
to arrange for a medical examination and opinion in certain 
circumstances.  In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or a persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5102, 5103, 5102A, 5107 (West 2005).

VA medical records establish that the veteran has been treated 
for PTSD.  The veteran alleges the following stressors link his 
PTSD to his active service: he participated in many firefights, 
seven of which were along Highway QL1 from Whiskey Mountain 
through the Fan Thiet bypass going south; during the monsoon 
season; he witnessed Viet Cong being killed; he witnessed 
American soldiers being ambushed and killed; he buried North 
Vietnamese soldiers; he collected four right ears from dead Viet 
Cong; and he was on guard duty in a tower that was hit three or 
four times and witnessed a soldier named Gonzales in the tower 
next to him get hit.  The veteran provided no dates for any of 
these alleged events or unit assignment information.

In April 2005, the veteran submitted additional evidence in 
support of one of the veteran's claimed service stressors to the 
Board.  This additional evidence, a "buddy" statement by Mr. 
TMJ reports that at some point during the Christmas season of 
1970, while assigned to Company B, 864th Engineer Battalion, at 
"Landing Zone Betty" in or near Phain Thiet, Vietnam, the 
veteran and Mr. TMJ were present when enemy forces  attacked the 
installation and destroyed a guard tower adjacent to the 
veteran's.    




In light of this new evidence, the Board finds that the VCAA 
requires additional development of the veteran's claimed service 
stressor by the RO because the specificity of date, time, 
location, and unit involved of this alleged service stressor is 
subject to verification from the veteran's service personnel 
records by the United States Armed Services Center for Research 
of Unit Records (USASCRUR).  The VCAA requires VA to assist a 
claimant unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.   Accordingly, 
the Board finds that referral of the veteran's stressor 
statement, including Mr. J's supporting "buddy" statement, to 
USASCRUR is required.

This case is REMANDED to the RO for the following development:

1.  The RO should forward the information 
provided by the veteran concerning the 
specific circumstances of the claimed 
stressor, and a copy of the service records 
documenting his assignments, to the USASCRUR 
for an attempt at verification of the claimed 
stressor.  The RO will request that USASCRUR 
research its records to determine if 
corroboration exists as to the attack in 
approximately Christmas 1970, on Company B, 
864th Engineer Battalion, at "Landing Zone 
Betty" in or near Phain Thiet, Vietnam.  The 
RO should request that USASCRUR forward any 
documentation supporting the occurrence of 
the stressor for inclusion in the claims 
folder.  

2.  If and only if  the RO verifies any of 
the stressors reported by the veteran, the 
veteran should be afforded a VA psychiatric 
examination for the purpose of determining 
whether he currently has PTSD and, if so, 
whether it is linked to a verified in-service 
stressor.  The RO must furnish the examiner a 
complete and accurate account of the stressor 
determined to be established by the record.  
The examiner is asked to determine whether a 
current diagnosis of PTSD is linked to the 
specific corroborated stressor event the 
veteran experienced in Vietnam pursuant to 
the diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, only the verified history 
detailed in the reports provided by USASCRUR 
and/or the RO may be relied upon.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examination report should 
reflect review of pertinent material in the 
claims file, including the service and 
historical records which describe the details 
of the stressful event found to have been 
established by the originating agency.  The 
examiner is asked to provide a rationale for 
any opinion expressed.  Any tests deemed 
necessary should be conducted.

3.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 
 
 
 

